DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. JAPAN 2017-008399, filed on January 20, 2017.

Information Disclosure Statement

3.	The information disclosure statements filed on 05/10/2019, 07/23/2019, 07/30/2019 and 01/07/2021 have been considered and placed in the application file.
CLAIM INTERPRETATION 


4.	The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a temperature detection unit, a voltage detection unit, a control unit in claim 1. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
	
Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-4, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Dependent claim 2 is indefinite because it is unclear whether limitation “a temperature of the battery pack” in lines 3-4 is the same “a temperature of a battery pack” as recited in lines 2-3 of independent claim 1.  If it is, the examiner suggests that applicant can amend “a temperature of the battery pack” in lines 3-4 to read “the temperature of the battery pack” to overcome this problem.



	Dependent claim 2 is indefinite because it is unclear whether limitation “control information” in line 7 is the same as “control information” in lines 4-5.

	Dependent claim 3 is indefinite because the scope of the term “large” in line 10 is not defined and thus rendered the scope of the claim indefinite.

	Regarding Claims 3-4, these claims depend from Claim 2 therefore rejected for the same reasons.

	Dependent claim 12 is indefinite because it is unclear whether limitation “a voltage of the battery pack” in lines 5-6 is the same “a voltage of the battery pack” as recited in line 5 of independent claim 11.  If it is, the examiner suggests that applicant  can amend “a voltage of the battery pack” in lines 5-6 to read “the voltage of the battery pack” to overcome this problem.

	Dependent claim 12 is indefinite because it is unclear whether limitation “control information” in lines 6-7 is the same as “control information” in line 4.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright  et al. U.S. Patent 7208916 (hereinafter, “Boatwright”).
 
	Regarding claim 1, Boatwright teaches an audio signal reproduction apparatus (including speaker 208, Fig. 2; the speaker 208 can be, for example, a full-range WAV file compatible speaker or any other suitable speaker, col. 3, lines 39-42; the output is connected to the amplifier that drives the speaker and can also be directed to the headphones, col. 21, lines 56-59, see Boatwright), comprising: 
		a temperature detection unit (thermistor, this limitation invokes 112(f), Specification, page 9, par [0024]) detecting a temperature of a battery pack (FIG. 20 depicts features of an inexpensive battery pack based system for sensing and communicating whether battery temperature is within a desired temperature range. The system accomplishes these objectives without a battery pack based processor such as is used in more expensive "smart pack" systems, col. 7, lines 54-59, see Boatwright; a thermistor is another example of a type of component that can be used as a temperature sensor 2002, 2004, Fig. 20, col. 8, lines 13-18, see Boatwright); 			a voltage detection unit (the control unit 10 detects the voltage, this limitation invokes 112(f), Specification, page 15, par [0035]; Functions of the control unit and the digital signal processing unit may be configured by one chip IC (Integrated Circuit), Specification, page 29, par [0070]) detecting a voltage of the battery pack (A voltage detector, i.e., equivalent to a voltage detection unit,  is used to monitor the output of the Input Buck Supply, col. 25, lines 59-62, see Boatwright); and 
		a control unit (this limitation invokes 112(f), Specification, page 9, par [0024]; Functions of the control unit and the digital signal processing unit may be configured by one chip IC (Integrated Circuit), Specification, page 29, par [0070]) performing an output control (including battery charging is accomplished with a LTC1731. This chip will do the following if external power is available. It will detect whether the battery is over discharged and will trickle charge it until it recovers to the point of being able to accept regular charge, col. 25, lines 37-42, see Boatwright.  It is noted that LTC1731 is Lithium-Ion Linear Battery Charger Controller; the battery charger, col. 13, lines 20-21, see Boatwright) on a basis of temperature information detected by the temperature detection unit (One of the temperature sensors 2002 or 2004 is selected for its ability to distinguish whether the lower limit of the desired temperature range has been violated. The other temperature sensor 2002 or 2004 is selected for its ability to distinguish whether the upper limit of the desired temperature range has been violated. Each temperature sensor 2002, 2004 places a signal on its respective output line 2010, 2012 to indicate whether its limit has been violated, Fig. 20, col. 8, lines 19-26, see Boatwright).
	Embodiment Figure 20 of Boatwright further teaches in one embodiment, the system also includes a battery protection component 2006 coupled with a switch 2008. The battery protection component 2006 can monitor the battery cell(s) 2000 and open switch 2008 if it determines that the battery pack is about to be over-charged or over-discharged (Fig. 20, col. 7, lines 60-67, see Boatwright).
	However, embodiment Figure 20 of Boatwright does not explicitly disclose on a basis of voltage information detected by the voltage detection unit. 

	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the embodiment of Figure 27 with the embodiment of Figure 20 of Boatwright such that to obtain on a basis of voltage information detected by the voltage detection unit as claimed in order to prevent further discharge of the battery as suggested by Boatwright in column 29, lines 20-21.  
 
	Regarding claim 2, Boatwright teaches the audio signal reproduction apparatus according to claim 1.  Boatwright, as modified, teaches wherein the control unit refers to a first table in which a temperature of the battery pack is associated with control information for performing the output control (Storage: -20 C. to 60 C; Recommended Operating: 0 C. to 40 C; Extreme Operating: -20 C. to 60 C; Battery Charging: 0 to 50 C; see Table in column 30, see Boatwright) and a second table in which a voltage of the battery pack is associated with control information for performing the output control and performs the output control (see for example, 4.33 to 4.375 Battery Over Charge Disconnected, see Table in Fig. 27, see Boatwright). 
on a basis of voltage information detected by the voltage detection unit as claimed in order to prevent further discharge of the battery as suggested by Boatwright in column 29, lines 20-21.
 
	Regarding claim 3, Boatwright teaches the audio signal reproduction apparatus according to claim 2.  Boatwright, as modified, teaches wherein 
	the control unit 
		refers to the first table and acquires first control information corresponding to the temperature information detected by the temperature detection unit (The following temperatures represent the terminal operating environment. Internal temperatures will run higher during operation, col. 30, lines 32-34, see Boatwright; see Table in column 30, see Boatwright), 
		refers to the second table and acquires second control information corresponding to the voltage information detected by the voltage detection unit (see for example, 4.33 to 4.375 Battery Over Charge Disconnected, see Table in Fig. 27; FIG. 27 depicts some of the more important levels see col. 29, lines 12-13, see Boatwright), and
		selects control information providing a large control effect from the first control information and the second control information and performs the output control on a basis of the selected control information (The output should be able to provide 2.0+ 
 
	Regarding claim 5, Boatwright teaches the audio signal reproduction apparatus according to claim 1.  Boatwright, as modified, teaches wherein the control unit changes a level of an audio signal as the output control (An LMC331 comparator detects this low impedance path to ground and generates the -BTLOFF_MICOFF signal, which the audio amplifier is placed into the mode to silence the internal speaker and only allow the headset to be driven, col. 22, lines 62-65, see Boatwright). 
	
	Regarding claim 7, Boatwright teaches the audio signal reproduction apparatus according to claim 1.  Boatwright, as modified, teaches comprising: the battery pack (battery pack 1016, Fig. 10, col. 6, lines 4-5, see Boatwright). 

	Regarding claim 8, Boatwright teaches the audio signal reproduction apparatus according to claim 7.  Boatwright, as modified, teaches wherein the battery pack has a characteristic that internal impedance is changed in accordance with a change of the temperature (This voltage is a temperature-compensated signal that allows a more accurate cut off voltage to be established, based on battery temperature. As the battery temperature is lowered, the internal impedance of the cell increases, making it difficult to get the full capacity from the battery; see  col. 11, lines 47-51, see Boatwright). 
	
claim 9, Boatwright teaches the audio signal reproduction apparatus according to claim 8.  Boatwright, as modified, teaches wherein the battery pack includes a lithium ion secondary battery (In one embodiment, the rechargeable battery is a user-replaceable, rechargeable 2000 mAh lithium-ion battery pack, see  col. 4, lines 20-22, see Boatwright).
 
	Regarding claim 10, Boatwright teaches the audio signal reproduction apparatus according to claim 1.  Boatwright, as modified, teaches comprising: a communication unit communicating with another device (By way of example, the unit 100 can contain a GSM (Global System for Mobile communications) radio. GSM is a digital cellular mobile telephone system available in various regions of the world, Fig. 1, see  col. 4, lines 1-4, see Boatwright).

	Regarding claim 11, this claim merely reflects the method to the apparatus claim of Claim 1 and is therefore rejected for the same reasons.

	Regarding claim 13, this claim merely reflects the method to the apparatus claim of Claim 5 and is therefore rejected for the same reasons.
 
12.	Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boatwright  et al. U.S. Patent 7208916 (hereinafter, “Boatwright”) in view of Furge U.S. Patent Application Publication 20070140513.

Regarding claim 6, Boatwright teaches the audio signal reproduction apparatus according to claim 1.  
	However, Boatwright does not explicitly disclose wherein the control unit compresses the level of the audio signal within a threshold value as the output control in a case where the level of the audio signal exceeds the threshold value.
	Furge teaches distortion compensation (see Title) in which the linear level may be, for example, about a 1:1 ratio. As the input signal increases, it approaches a threshold, or compression knee (par [0035], see Furge). FIG. 2 illustrates a plot of input/output curves 200 for an exemplary distortion compensation system having limiters 114 and 116 configured as compressors. The input/output plot 200 includes a linear area 230 and a compression area 232. The linear area 230 and compression area 232 are separated at a compression knee 234, 236 and 238. In the linear area 236, the output of the compressor substantially follows the input to the compressor in a linear relationship  (FIG. 2, par [0036], see Furge).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the distortion compensation taught by Furge with the audio signal reproduction apparatus of Boatwright such that to obtain wherein the control unit compresses the level of the audio signal within a threshold value as the output control in a case where the level of the audio signal exceeds the threshold value as claimed for purpose of increasing the perceived sound quality as suggested by Furge in paragraph [0008].

claim 14, this claim merely reflects the method to the apparatus claim of Claim 6 and is therefore rejected for the same reasons.

Allowable subject matter

13. 	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

14. 	Claim 12 this claim is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the 35 U.S.C. 112, second paragraph rejection set forth in this Office action; and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654